                         Case 1:20-cv-00739-APM Document 4 Filed 03/24/20 Page 1 of 22
FO[A Summons (J/13) (Page 2)

Civil Action No. 1:20-cv-00x739

                                                     PROOF OF SERVICE
                    (This section sho11ld 11ot befiled with the co11rt 11nless req11ired by Fed. R. Civ. P. 4 (I))

       This summons for (,1ameofi11divid11a/a11dtitle, ifa11y)       National Archives and Records Administration, D.C. office
was received by me on (date) 3/23/20

          0 I personally served the summons on the individual at (place)
                                                                               ---------------
                                                                               0n (date)                        ; or
         ----------------------                                                            -------
          0 I left the sununons at the individual's residence or usual place of abode with (11a111e)        ---------
         --------------- ' a person of suitable age and discretion who resides there,
          on (date) ------- , and mailed a copy to the individual's last known address; or

          0 I served the summons on (name ofimlivid11al)
                                                                ---------------- , who is
          designated by law to accept service of process on behalf of (,1ame oforga11izalio11)
         ----------------------- on (date) -------- ; or
          0 I returned the summons unexecuted because
                                                                                                                ---- ; or
         0 Other (spec//j>): I sent a copy of the summons and complaint by certified mail on March 18, 2020 to the
                               National Archives and Records Administration (DC and College Park offices), the Archivist of
                               the United States, Immigration and Customs Enforcement (ICE), the Acting Director of ICE,
                               the US Attorney for the District of Columbia, and the Attorney General of the United States.

          My fees are$                       for travel and $                   for se1vices, for a total of$          0.00

          I declare under penalty of perjury that this information is true.


Date:        3/24/20
                                                         -----��
                                                                               Eden Tadesse, Paralegal
                                                                                   Printed name and title

                                                                              1101 K Street, N.W. Suite 201
                                                                              Washington, D.C. 20005

                                                                                      Server's address

Additional infonnation regarding attempted service, etc:
3/24/2020                                        USPS.com® - USPS
                         Case 1:20-cv-00739-APM Document          Tracking®
                                                              4 Filed       Results
                                                                          03/24/20  Page 2 of 22


   USPS Tracking
                                               ®                                                     FAQs   




                                                      Track Another Package     +




                                                                                                   Remove   
   Tracking Number: 70190140000044140797

   Your item was delivered at 10:04 am on March 23, 2020 in WASHINGTON, DC 20408.




     Delivered




                                                                                                            Feedback
   March 23, 2020 at 10:04 am
   Delivered
   WASHINGTON, DC 20408

   Get Updates          




                                                                                                      
       Text & Email Updates


                                                                                                      
       Tracking History


       March 23, 2020, 10:04 am
       Delivered
       WASHINGTON, DC 20408
       Your item was delivered at 10:04 am on March 23, 2020 in WASHINGTON, DC 20408.



       March 21, 2020, 11:26 am
       Available for Pickup
       WASHINGTON, DC 20408



       March 21, 2020, 9:09 am
       Arrived at Unit
       WASHINGTON, DC 20018

https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140797                                      1/2
3/24/2020                                        USPS.com® - USPS
                         Case 1:20-cv-00739-APM Document          Tracking®
                                                              4 Filed       Results
                                                                          03/24/20  Page 3 of 22

       March 20, 2020
       In Transit to Next Facility



       March 18, 2020, 8:36 pm
       Arrived at USPS Regional Origin Facility
       MERRIFIELD VA DISTRIBUTION CENTER



       March 18, 2020, 3:45 pm
       USPS in possession of item
       BURKE, VA 22015




                                                                                                   
       Product Information



                                                                    See Less    




                                                                                                       Feedback
                                    Can’t find what you’re looking for?
                            Go to our FAQs section to find answers to your tracking questions.


                                                                         FAQs




https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140797                                 2/2
                    Case 1:20-cv-00739-APM Document 4 Filed 03/24/20 Page 4 of 22


FOIA Summons (1/13) (Page 2)

 Civil Action No. 1:20-cv-00739

                                                   PROOF OF SERVICE
                    (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

        This summons for (name of Individual and title, if'any)         David S. Ferriero, Archivist of the Unites States
 was received by me
                 d  on ( ate) 3/23/20

         0 I personally served the summons on the individual at IJJ/ace) -----------------
                                                                         0n (date)
         ----------------------                                                    -------- ; or
         0 I left the summons at the individual's residence or usual place of abode with (name) ---------
         --------------- ' a person of suitable age and discretion who resides there,
         Oil (date)
                    -------
                                        ' and mailed a copy to the individual's last known address; or

          □   I se1ved the snmmons on (name ofindivid11ai)                                                             , who is
           designated by law to accept service of process on behalf of (liame oforgm1/zatlo11)
                                                                            on (date) ------- ; or

          □   I retumed the summons unexecuted because

          □   Other (spec/fy): I sent a copy of the summons and complaint by certified mail on March 18, 2020 to the
                               National Archives and Records Administration (DC and College Park offices), the
                               Archivist of the United States, Immigration and Customs Enforcement (ICE), the Acting
                               Director of ICE, the US Attorney for the District of Columbia, and the Attorney General of
                               the United States.
          My fees are$            --- for travel and $       ----- for services, fo1• a total of$                 0.00




                                                        ------��a�-�
                                                                   . .,�;,;;. ---
          I declare under penalty ofpe1jury that this information is true.


 Date:          3/24/20


                                                                             Eden Tadesse, Paralegal
                                                                                 Priuted name and title

                                                                          ll0l K Street, N.W. Suite 201
                                                                          Washington, D.C. 20005
                                                                                   Server's address

 Additional information regarding attempted service, etc:
3/24/2020                                        USPS.com® - USPS
                         Case 1:20-cv-00739-APM Document          Tracking®
                                                              4 Filed       Results
                                                                          03/24/20  Page 5 of 22


   USPS Tracking
                                               ®                                                     FAQs   




                                                      Track Another Package     +




                                                                                                   Remove   
   Tracking Number: 70190140000044140759

   Your item was delivered at 10:04 am on March 23, 2020 in WASHINGTON, DC 20408.




     Delivered




                                                                                                            Feedback
   March 23, 2020 at 10:04 am
   Delivered
   WASHINGTON, DC 20408

   Get Updates          




                                                                                                      
       Text & Email Updates


                                                                                                      
       Tracking History


       March 23, 2020, 10:04 am
       Delivered
       WASHINGTON, DC 20408
       Your item was delivered at 10:04 am on March 23, 2020 in WASHINGTON, DC 20408.



       March 21, 2020, 11:26 am
       Available for Pickup
       WASHINGTON, DC 20408



       March 21, 2020, 9:09 am
       Arrived at Unit
       WASHINGTON, DC 20018

https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140759                                      1/2
3/24/2020                                        USPS.com® - USPS
                         Case 1:20-cv-00739-APM Document          Tracking®
                                                              4 Filed       Results
                                                                          03/24/20  Page 6 of 22

       March 20, 2020
       In Transit to Next Facility



       March 18, 2020, 8:36 pm
       Arrived at USPS Regional Origin Facility
       MERRIFIELD VA DISTRIBUTION CENTER



       March 18, 2020, 3:45 pm
       USPS in possession of item
       BURKE, VA 22015




                                                                                                   
       Product Information



                                                                    See Less    




                                                                                                       Feedback
                                    Can’t find what you’re looking for?
                            Go to our FAQs section to find answers to your tracking questions.


                                                                         FAQs




https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140759                                 2/2
                         Case 1:20-cv-00739-APM Document 4 Filed 03/24/20 Page 7 of 22
FO[A Summons (J/13) (Page 2)

Civil Action No. 1:20-cv-00739

                                                     PROOF OF SERVICE
                    (This section sho11ld 11ot befiled with the co11rt 11nless req11ired by Fed. R. Civ. P. 4 (I))

       This summons for (,1ameofi11divid11a/a11dtitle, ifa11y)       Immigration and Customs Enforcement (ICE)
was received by me on (date) 3/23/20

          0 I personally served the summons on the individual at (place)
                                                                               ---------------
                                                                               0n (date)                        ; or
         ----------------------                                                            -------
          0 I left the sununons at the individual's residence or usual place of abode with (11a111e)        ---------
         --------------- ' a person of suitable age and discretion who resides there,
          on (date) ------- , and mailed a copy to the individual's last known address; or

          0 I served the summons on (name ofimlivid11al)
                                                                ---------------- , who is
          designated by law to accept service of process on behalf of (,1ame oforga11izalio11)
         ----------------------- on (date) -------- ; or
          0 I returned the summons unexecuted because
                                                                                                                ---- ; or
         0 Other (spec//j>): I sent a copy of the summons and complaint by certified mail on March 18, 2020 to the
                               National Archives and Records Administration (DC and College Park offices), the
                               Archivist of the United States, Immigration and Customs Enforcement (ICE), the
                               Acting Director of ICE, the US Attorney for the District of Columbia, and the
                               Attorney General of the United States.
          My fees are$                       for travel and $                   for se1vices, for a total of$          0.00

          I declare under penalty of perjury that this information is true.


Date:        3/24/20
                                                         -----��
                                                                               Eden Tadesse, Paralegal
                                                                                   Printed name and title

                                                                              1101 K Street, N.W. Suite 201
                                                                              Washington, D.C. 20005

                                                                                      Server's address

Additional infonnation regarding attempted service, etc:
3/24/2020                                        USPS.com® - USPS
                         Case 1:20-cv-00739-APM Document          Tracking®
                                                              4 Filed       Results
                                                                          03/24/20  Page 8 of 22


   USPS Tracking
                                               ®                                                            FAQs     




                                                      Track Another Package     +




                                                                                                         Remove      
   Tracking Number: 70190140000044140742

   Your item was delivered to the front desk, reception area, or mail room at 8:26 am on March 23,
   2020 in WASHINGTON, DC 20536.




     Delivered




                                                                                                                     Feedback
   March 23, 2020 at 8:26 am
   Delivered, Front Desk/Reception/Mail Room
   WASHINGTON, DC 20536

   Get Updates          




                                                                                                                 
       Text & Email Updates


                                                                                                                 
       Tracking History


       March 23, 2020, 8:26 am
       Delivered, Front Desk/Reception/Mail Room
       WASHINGTON, DC 20536
       Your item was delivered to the front desk, reception area, or mail room at 8:26 am on March 23, 2020 in
       WASHINGTON, DC 20536.



       March 21, 2020, 11:18 am
       Available for Pickup
       WASHINGTON, DC 20536




https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140742                                               1/2
3/24/2020                                        USPS.com® - USPS
                         Case 1:20-cv-00739-APM Document          Tracking®
                                                              4 Filed       Results
                                                                          03/24/20  Page 9 of 22
       March 21, 2020, 8:54 am
       Arrived at Unit
       WASHINGTON, DC 20018



       March 20, 2020
       In Transit to Next Facility



       March 18, 2020, 8:36 pm
       Arrived at USPS Regional Origin Facility
       MERRIFIELD VA DISTRIBUTION CENTER



       March 18, 2020, 3:45 pm
       USPS in possession of item
       BURKE, VA 22015




                                                                                                   
       Product Information




                                                                                                       Feedback
                                                                    See Less    




                                    Can’t find what you’re looking for?
                            Go to our FAQs section to find answers to your tracking questions.


                                                                         FAQs




https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140742                                 2/2
                           Case 1:20-cv-00739-APM Document 4 Filed 03/24/20 Page 10 of 22
fOJA Summons (1/13) (Page 2)

 Civil Action No. 1:20-cv-00739

                                                        PROOF OF SERVICE
                       (T/ris section s/rould not befiled wit/r tl,e court unless required by Fed. R. Civ. P. 4 (/))

        This summons for (11ame of individual a11d title, if               Matthew T. Albence, Acting Director
any) was received by me on (date) 3/23/20


         □ I personally served the summons on the individual at (place) -----------------
         ---------------------- (date) -------- ; or                             011


         .:J I left the smlllnons at the individual's residence or usual place of abode with (11a111e) ---------
         --------------- , a person of suitable age and discretion who resides there,
          Oil (dale)
                        ------- , and mailed a copy to the individual's last known address; or
          0 I served the sununons on (name qfhrdivldual)      ----------------- , who is
          designated by law to accept service of process on behalf of (11ame oforga11izatio11)
                                                                           on (date)

          □   I returned the summons unexecuted because

          CJ Other (specify):       I sent a copy of the summons and complaint by certified mail on March 18, 2020 to the
                                    National Archives and Records Administration (DC and College Park offices), the
                                    Archivist of the United States, Immigration and Customs Enforcement (ICE), the Acting
                                    Director of ICE, the US Attorney for the District of Columbia, and the Attorney General of
                                    the United States.
          My fees are$                          for tmvel and $     ---- for services, for a total of$                 o.oo

          I declare under penalty of perjury that this infonnation is

          true. 3/24/20
Date:

                                                                                  Eden Tadesse, Paralegal
                                                                                       Printed 11ame and title

                                                                               1101 K Street, N.W. Suite 201
                                                                               Washington, D.C. 20005
                                                                                         Server's address


 Additional i11fom1ation regarding attempted service, etc:
3/24/2020                                       USPS.com® - 4
                        Case 1:20-cv-00739-APM Document     USPSFiled
                                                                 Tracking® Results
                                                                        03/24/20   Page 11 of 22


   USPS Tracking
                                               ®                                                            FAQs     




                                                      Track Another Package     +




                                                                                                         Remove      
   Tracking Number: 70190140000044140780

   Your item was delivered to the front desk, reception area, or mail room at 8:26 am on March 23,
   2020 in WASHINGTON, DC 20536.




     Delivered




                                                                                                                     Feedback
   March 23, 2020 at 8:26 am
   Delivered, Front Desk/Reception/Mail Room
   WASHINGTON, DC 20536

   Get Updates          




                                                                                                                 
       Text & Email Updates


                                                                                                                 
       Tracking History


       March 23, 2020, 8:26 am
       Delivered, Front Desk/Reception/Mail Room
       WASHINGTON, DC 20536
       Your item was delivered to the front desk, reception area, or mail room at 8:26 am on March 23, 2020 in
       WASHINGTON, DC 20536.



       March 21, 2020, 11:18 am
       Available for Pickup
       WASHINGTON, DC 20536




https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140780                                               1/2
3/24/2020                                       USPS.com® - 4
                        Case 1:20-cv-00739-APM Document     USPSFiled
                                                                 Tracking® Results
                                                                        03/24/20   Page 12 of 22
       March 21, 2020, 8:54 am
       Arrived at Unit
       WASHINGTON, DC 20018



       March 20, 2020
       In Transit to Next Facility



       March 18, 2020, 8:36 pm
       Arrived at USPS Regional Origin Facility
       MERRIFIELD VA DISTRIBUTION CENTER



       March 18, 2020, 3:45 pm
       USPS in possession of item
       BURKE, VA 22015




                                                                                                   
       Product Information




                                                                                                       Feedback
                                                                    See Less    




                                    Can’t find what you’re looking for?
                            Go to our FAQs section to find answers to your tracking questions.


                                                                         FAQs




https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140780                                 2/2
          Case 1:20-cv-00739-APM Document 4 Filed 03/24/20 Page 13 of 22

      1:20-cv-00739




                                                    William Barr, U.S. Attorney General
                      3/23/20




               I sent a copy of the summons and complaint by certified mail on March 18, 2020 to the
               National Archives and Records Administration (DC and College Park offices), the
               Archivist of the United States, Immigration and Customs Enforcement (ICE), the Acting
               Director of ICE, the US Attorney for the District of Columbia, and the Attorney General of
               the United States.




3/24/20
3/24/2020                                       USPS.com® - 4
                        Case 1:20-cv-00739-APM Document     USPSFiled
                                                                 Tracking® Results
                                                                        03/24/20   Page 14 of 22


   USPS Tracking
                                               ®                                                     FAQs   




                                                      Track Another Package     +




                                                                                                   Remove   
   Tracking Number: 70190140000044140773

   Your item was delivered at 4:53 am on March 23, 2020 in WASHINGTON, DC 20530.




     Delivered




                                                                                                            Feedback
   March 23, 2020 at 4:53 am
   Delivered
   WASHINGTON, DC 20530

   Get Updates          




                                                                                                      
       Text & Email Updates


                                                                                                      
       Tracking History


       March 23, 2020, 4:53 am
       Delivered
       WASHINGTON, DC 20530
       Your item was delivered at 4:53 am on March 23, 2020 in WASHINGTON, DC 20530.



       March 21, 2020, 11:01 am
       Available for Pickup
       WASHINGTON, DC 20530



       March 21, 2020, 7:19 am
       Arrived at Unit
       WASHINGTON, DC 20018

https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140773                                      1/2
3/24/2020                                       USPS.com® - 4
                        Case 1:20-cv-00739-APM Document     USPSFiled
                                                                 Tracking® Results
                                                                        03/24/20   Page 15 of 22

       March 20, 2020
       In Transit to Next Facility



       March 18, 2020, 8:36 pm
       Arrived at USPS Regional Origin Facility
       MERRIFIELD VA DISTRIBUTION CENTER



       March 18, 2020, 3:45 pm
       USPS in possession of item
       BURKE, VA 22015




                                                                                                   
       Product Information



                                                                    See Less    




                                                                                                       Feedback
                                    Can’t find what you’re looking for?
                            Go to our FAQs section to find answers to your tracking questions.


                                                                         FAQs




https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140773                                 2/2
                           Case 1:20-cv-00739-APM Document 4 Filed 03/24/20 Page 16 of 22
fOJA Summons (1/13) (Page 2)

 Civil Action No. 1:20-cv-00739

                                                        PROOF OF SERVICE
                       (T/ris section s/rould not befiled wit/r tl,e court unless required by Fed. R. Civ. P. 4 (/))

        This summons for (11ame of individual a11d title, if               Timothy J. Shea, U.S. Attorney for the District of Columbia
any) was received by me on (date) 3/23/20


         □ I personally served the summons on the individual at (place) -----------------
         ---------------------- (date) -------- ; or                             011


         .:J I left the smlllnons at the individual's residence or usual place of abode with (11a111e) ---------
         --------------- , a person of suitable age and discretion who resides there,
          Oil (dale)
                        ------- , and mailed a copy to the individual's last known address; or
          0 I served the sununons on (name qfhrdivldual)      ----------------- , who is
          designated by law to accept service of process on behalf of (11ame oforga11izatio11)
                                                                           on (date)

          □   I returned the summons unexecuted because

          CJ Other (specify):       I sent a copy of the summons and complaint by certified mail on March 18, 2020 to the
                                    National Archives and Records Administration (DC and College Park offices), the
                                    Archivist of the United States, Immigration and Customs Enforcement (ICE), the Acting
                                    Director of ICE, the US Attorney for the District of Columbia, and the Attorney General of
                                    the United States.
          My fees are$                          for tmvel and $     ---- for services, for a total of$                 o.oo

          I declare under penalty of perjury that this information is

          true. 3/24/20
Date:

                                                                                  Eden Tadesse, Paralegal
                                                                                       Printed 11ame and title

                                                                               1101 K Street, N.W. Suite 201
                                                                               Washington, D.C. 20005
                                                                                         Server's address


 Additional i11fom1ation regarding attempted service, etc:
3/24/2020                                       USPS.com® - 4
                        Case 1:20-cv-00739-APM Document     USPSFiled
                                                                 Tracking® Results
                                                                        03/24/20   Page 17 of 22


   USPS Tracking
                                               ®                                                     FAQs   




                                                      Track Another Package     +




                                                                                                   Remove   
   Tracking Number: 70190140000044140766

   Your item was delivered at 4:53 am on March 23, 2020 in WASHINGTON, DC 20530.




     Delivered




                                                                                                            Feedback
   March 23, 2020 at 4:53 am
   Delivered
   WASHINGTON, DC 20530

   Get Updates          




                                                                                                      
       Text & Email Updates


                                                                                                      
       Tracking History


       March 23, 2020, 4:53 am
       Delivered
       WASHINGTON, DC 20530
       Your item was delivered at 4:53 am on March 23, 2020 in WASHINGTON, DC 20530.



       March 21, 2020, 11:01 am
       Available for Pickup
       WASHINGTON, DC 20530



       March 21, 2020, 7:19 am
       Arrived at Unit
       WASHINGTON, DC 20018

https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140766                                      1/2
3/24/2020                                       USPS.com® - 4
                        Case 1:20-cv-00739-APM Document     USPSFiled
                                                                 Tracking® Results
                                                                        03/24/20   Page 18 of 22

       March 20, 2020
       In Transit to Next Facility



       March 18, 2020, 8:36 pm
       Arrived at USPS Regional Origin Facility
       MERRIFIELD VA DISTRIBUTION CENTER



       March 18, 2020, 3:45 pm
       USPS in possession of item
       BURKE, VA 22015




                                                                                                   
       Product Information



                                                                    See Less    




                                                                                                       Feedback
                                    Can’t find what you’re looking for?
                            Go to our FAQs section to find answers to your tracking questions.


                                                                         FAQs




https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140766                                 2/2
                        Case 1:20-cv-00739-APM Document 4 Filed 03/24/20 Page 19 of 22
FO[A Summons (J/13) (Page 2)

Civil Action No. 1:20-cv-00739

                                                     PROOF OF SERVICE
                    (This section sho11ld 11ot befiled with the co11rt 11nless req11ired by Fed. R. Civ. P. 4 (I))

       This summons for (,1ameofi11divid11a/a11dtitle, ifa11y)       National Archives and Records Administration, College Park
was received by me on (date) 3/20/20

          0 I personally served the summons on the individual at (place)
                                                                               ---------------
                                                                               0n (date)                        ; or
         ----------------------                                                            -------
          0 I left the sununons at the individual's residence or usual place of abode with (11a111e)        ---------
         --------------- ' a person of suitable age and discretion who resides there,
          on (date) ------- , and mailed a copy to the individual's last known address; or

          0 I served the summons on (name ofimlivid11al)
                                                                ---------------- , who is
          designated by law to accept service of process on behalf of (,1ame oforga11izalio11)
         ----------------------- on (date) -------- ; or
          0 I returned the summons unexecuted because
                                                                                                                ---- ; or
         0 Other (spec//j>): I sent a copy of the summons and complaint by certified mail on March 18, 2020 to the National
                               Archives and Records Administration (DC and College Park offices), the Archivist of the United
                               States, Immigration and Customs Enforcement (ICE), the Acting Director of ICE, the US Attorney
                               for the District of Columbia, and the Attorney General of the United States.

          My fees are$                       for travel and $                   for se1vices, for a total of$          0.00

          I declare under penalty of perjury that this information is true.


Date:        3/24/20
                                                         -----��
                                                                               Eden Tadesse, Paralegal
                                                                                   Printed name and title

                                                                              1101 K Street, N.W. Suite 201
                                                                              Washington, D.C. 20005

                                                                                      Server's address

Additional infonnation regarding attempted service, etc:
3/24/2020                                       USPS.com® - 4
                        Case 1:20-cv-00739-APM Document     USPSFiled
                                                                 Tracking® Results
                                                                        03/24/20   Page 20 of 22


   USPS Tracking
                                               ®                                                            FAQs   




                                                      Track Another Package     +




                                                                                                         Remove    
   Tracking Number: 70190140000044140735

   Your item was delivered to the front desk, reception area, or mail room at 11:00 am on March 20,
   2020 in COLLEGE PARK, MD 20740.




     Delivered




                                                                                                                   Feedback
   March 20, 2020 at 11:00 am
   Delivered, Front Desk/Reception/Mail Room
   COLLEGE PARK, MD 20740

   Get Updates          




                                                                                                              
       Text & Email Updates


                                                                                                              
       Tracking History


       March 20, 2020, 11:00 am
       Delivered, Front Desk/Reception/Mail Room
       COLLEGE PARK, MD 20740
       Your item was delivered to the front desk, reception area, or mail room at 11:00 am on March 20, 2020 in
       COLLEGE PARK, MD 20740.



       March 20, 2020, 6:39 am
       Departed USPS Regional Facility
       SOUTHERN MD DISTRIBUTION CENTER




https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140735                                             1/2
3/24/2020                                       USPS.com® - 4
                        Case 1:20-cv-00739-APM Document     USPSFiled
                                                                 Tracking® Results
                                                                        03/24/20   Page 21 of 22
       March 20, 2020, 3:18 am
       Arrived at USPS Regional Facility
       SOUTHERN MD DISTRIBUTION CENTER



       March 19, 2020
       In Transit to Next Facility



       March 18, 2020, 8:36 pm
       Arrived at USPS Regional Facility
       MERRIFIELD VA DISTRIBUTION CENTER



       March 18, 2020, 3:45 pm
       USPS in possession of item
       BURKE, VA 22015




                                                                                                   
       Product Information




                                                                                                       Feedback
                                                                    See Less    




                                    Can’t find what you’re looking for?
                            Go to our FAQs section to find answers to your tracking questions.


                                                                         FAQs




https://tools.usps.com/go/TrackConﬁrmAction?qtc_tLabels1=70190140000044140735                                 2/2
Case 1:20-cv-00739-APM Document 4 Filed 03/24/20 Page 22 of 22
